Citation Nr: 0912142	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  00-24 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to an increased initial rating in excess of 
10 percent for bilateral hearing loss.

7.  Entitlement to a compensable initial disability rating 
for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm - Private 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and February 2005 rating 
decisions.  

In January 2006, the Veteran and his son testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  In August 2006, the 
Board denied the Veteran's claims.  This decision was 
appealed to the Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, the Court vacated the 
Board's decision and remanded the matter to the Board for 
compliance with the terms of the Joint Motion.  The Board 
then remanded the Veteran's claim in 2008 for development in 
compliance with the Joint Motion.  This development having 
been completed, the Veteran's claim is once again before the 
Board.  


FINDINGS OF FACT

1.  The Veteran's in-service treatment for right shoulder 
pain resolved without residual disability.

2.  The Veteran's current right shoulder disorder, diagnosed 
as mild arthritis, began many years after service and was not 
caused by any incident of service.

3.  The Veteran's current left shoulder disorder, diagnosed 
as degenerative joint disease/osteoarthritis, began many 
years after service and was not caused by any incident of 
service.

4.  The Veteran's current right knee disorder, diagnosed as 
pes anserine bursitis or tendonitis and degenerative joint 
disease or osteoarthritis, began many years after service and 
was not caused by any incident of service.

5.  The Veteran's in-service treatment for left knee pain 
resolved without residual disability.

6.  The Veteran's current left knee disorder, diagnosed as 
mild arthritis and mild patellofemoral syndrome, began many 
years after service and was not caused by any incident of 
service.

7.  The Veteran's in-service treatment for back pain resolved 
without residual disability.

8.  The Veteran's current back disorder, diagnosed as multi-
level degenerative disc disease of the lumbar and cervical 
spine, began many years after service and was not caused by 
any incident of service.

9.  The Veteran's bilateral hearing loss is manifested by at 
most Level V hearing in the right ear and Level III hearing 
in the left ear.

10.  Since the initial grant of service connection, the 
Veteran's GERD has not been manifested by persistently 
recurrent gastric distress with dysphagia, pyrosis, or 
regurgitation, accompanied by substantial arm or shoulder 
pain; and there is no indication that his GERD impairs his 
overall health.


CONCLUSIONS OF LAW

1.  A right shoulder disorder, diagnosed as mild arthritis, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  A left shoulder disorder, diagnosed as degenerative joint 
disease/osteoarthritis, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

3.  A right knee disorder, diagnosed as pes anserine bursitis 
or tendonitis and degenerative joint disease or 
osteoarthritis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

4.  A left knee disorder, diagnosed as mild arthritis and 
mild patellofemoral syndrome, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).

5.  A back disorder, diagnosed as multi-level degenerative 
disc disease of the lumbar and cervical spine, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

6.  Criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2008). 

7.  Criteria for a compensable rating for GERD have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code (DC) 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

Right Shoulder 

The Veteran filed his claim seeking service connection for a 
right shoulder disorder in December 1999.  At his hearing 
before the Board in January 2006, the Veteran testified that 
he injured both of his shoulders while playing football 
during his active duty military service.  At a hearing before 
the RO in January 2003, the Veteran denied having sustained 
any injury to his right shoulder during service, but he 
testified that his physician had told him that he injured his 
right shoulder due to his overcompensating for an injured 
left shoulder.  However, as discussed below, the Veteran's 
left shoulder disability was also found to be unrelated to 
his time in service.

The Veteran served on active duty in the Army from September 
1967 to September 1969.  Service treatment records indicate 
that in January 1968, the Veteran reported feeling pain in 
the right deltoid muscle which had begun just before playing 
basketball the day before.  A physical examination revealed 
diffuse tenderness of the right deltoid muscle.  The Veteran 
was given medication, and told to avoid heavy lifting for 
three days.  A year later, in February 1969, the Veteran 
again reported having had right shoulder pain over the 
previous two weeks.  The report concluded with an impression 
of tendonitis, and recommended range of motion exercises.  A 
subsequent treatment report, dated in February 1969, noted 
that the Veteran was receiving physical therapy, consisting 
of range of motion exercises and heat, for bursitis of the 
right shoulder.  A March 1969 treatment report noted that the 
Veteran's right shoulder condition had improved and that the 
range of motion in his shoulder was now within normal limits.  
No additional complaints of or treatment for a right shoulder 
disorder were indicated; and the Veteran's separation 
examination, performed in July 1969, found his upper 
extremities to be normal.  Additionally, the Veteran denied 
having a painful or trick shoulder on a medical history 
survey completed in conjunction with his separation physical.

Following his discharge from the service, the first episode 
of treatment for a shoulder disorder occurred in September 
1978, nearly a decade after the Veteran separated from 
service, when he complained of neck pain on lifting and of 
right lateral rotation since that morning.  However, the 
Veteran denied any previous episode or injury to his 
shoulders at that appointment, and while, a physical 
examination revealed tightness in the muscles of the 
shoulders, no follow-up treatment was ordered.

In June 1996, the Veteran underwent an initial evaluation for 
physical therapy.  The report noted the "onset of pain in 
the cervical and right shoulder region was on December 1, 
1993 after a work related injury which involved picking up a 
case of bleach."  The report noted that the Veteran was 
employed as an order filler at a food distribution center.  
The Veteran subsequently began physical therapy.  A treatment 
report from June 1996 noted that the Veteran continued to 
complain about bilateral upper trapezius pain, but physical 
therapy was discontinued since none of his goals were being 
met.

In February 2005 X-rays of the Veteran's shoulders revealed 
degenerative joint disease/osteoarthritis.  However, while 
the Veteran's in-service history of shoulder pain was noted, 
there was no medical opinion of record suggesting that the 
Veteran's shoulder arthritis was related to his time in 
service. 

In April 2005, a VA joints examination was conducted.  The VA 
examiner indicated that he had reviewed the Veteran's claims 
folders, noting the Veteran's in-service treatment of his 
right shoulder.  The Veteran reported that his right shoulder 
had hurt on and off ever since his in-service injury, but he 
indicated that the pain in his right shoulder had only become 
severe five years earlier.  A physical examination of the 
right shoulder revealed full forward flexion and full 
abduction.  The Veteran exhibited a positive nerve 
impingement sign and a positive Hawkins sign.  He had good 
muscle strength.  There was pain in the parascapular 
musculature and trapezius muscle coming out of the neck.  X-
rays revealed arthritis in the right shoulder, which the 
examiner noted was age-appropriate.  The report concluded 
with a diagnosis of mild arthritis, right shoulder.  The VA 
examiner further opined that he did not see a correlation 
between the Veteran's current right shoulder condition and 
his shoulder injuries during active duty service, explaining 
that the Veteran's in-service condition was described as 
tendonitis, and that the Veteran now seemed to have good 
muscle strength.  The examiner also noted that the Veteran's 
current arthritis in the shoulder was mild and age 
appropriate.

Numerous records were obtained from the Social Security 
Administration (SSA) and reviewed; however, the records fail 
to show any shoulder treatment earlier than the 1978 
treatment records that have already been associated with the 
Veteran's claims file.  Furthermore, no medical opinion was 
contained in the SSA records that in any way challenges the 
VA examiner's opinion.

While the Veteran believes his current right shoulder 
disorder was caused by an in-service injury playing football, 
he is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, the Veteran's opinion is 
insufficient to provide the requisite nexus between his right 
shoulder condition and his time in service.  Similarly, the 
Veteran's wife wrote a letter indicating that since returning 
from service, the Veteran had complained of muscle pain, 
including in his right shoulder.  However, like the Veteran, 
the Veteran's spouse is not medically qualified to diagnose 
the Veteran with a shoulder disability or to relate it to his 
time in service.

On the other hand, a physician has reviewed the Veteran's 
medical records and examined the Veteran, finding that the 
Veteran's current right shoulder disorder, diagnosed as mild 
arthritis, was not related to service.  This carries far 
greater evidentiary weight and is against the conclusion the 
claimed disability is linked to service.

In reaching the conclusion that the Veteran's right shoulder 
disability was not related to service, the Board finds it 
relevant that the Veteran's post service employment was in a 
physically rigorous position, which runs counter to a finding 
of an ongoing chronic right shoulder disorder following the 
Veteran's discharge from the service.  For example, a 
treatment report, dated in February 1979, noted that the 
Veteran worked at Safeway warehouse, and that he got a great 
deal of exercise working there.  A February 1982 treatment 
report noted that the Veteran was employed as a warehouse 
order filler at Safeway.  At his September 1997 RO hearing, 
the Veteran testified that his job involved a lot of lifting, 
anywhere from 70 pounds down, and that he had been doing the 
same kind of work for the past 20 years.  He also testified 
that he has never had a sedentary job.  In a statement, dated 
in October 2002, the Veteran indicated that he began working 
in the food distribution position in 1973.  At a January 2003 
hearing before the RO, the Veteran testified that he 
aggravated his in-service shoulder injury in 1993.  
Specifically, he indicated that a case of detergent fell 
approximately 30 feet landing on his outstretched arms as he 
tried to stop it.  He testified that this made his in-service 
injury worse.

The weight of the credible evidence establishes that the 
Veteran's current right shoulder disorder began many years 
after service and was not caused by any incident of service.  
As the preponderance of the evidence is against the claim for 
service connection for a right shoulder disorder, the 
benefit-of-the-doubt rule does not apply, and the Veteran's 
claim is therefore denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Left Shoulder Disorder

The Veteran is seeking service connection for a left shoulder 
disorder.  At his January 2006 hearing before the Board, the 
Veteran testified that he injured his left shoulder playing 
football during the summer of 1968.

Service treatment records are silent as to any complaints of 
or treatment for a left shoulder disorder; and the Veteran's 
upper extremities were found to be normal on his separation 
physical.

The first post service evidence of record noting complaints 
of a left shoulder disorder is dated in September 1978, nine 
years after the Veteran's discharge from service, when the 
Veteran complained about neck pain on lifting and right 
lateral rotation since that same morning.  The report also 
noted that the Veteran denied any previous episode or injury; 
and, while a physical examination revealed tightness in the 
muscles of the shoulders, no follow-up treatment was ordered.

A treatment letter, dated in December 1993, was received from 
S. Thompson, M.D.  In his letter, Dr. Thompson reported that 
the Veteran was working as an order filler at a food 
distribution warehouse in December 1993 when he began having 
trouble with his left shoulder and neck after lifting a case 
weighing about 30 to 40 pounds.  Physical examination 
revealed tenderness over the cervical spinous processes and 
into the left trapezius; but the report did not discuss or 
mention any prior ongoing shoulder injury, or any in-service 
shoulder injury.

In February 2005 X-rays of the Veteran's shoulders revealed 
degenerative joint disease/osteoarthritis.  However, while 
the Veteran's in-service history of shoulder pain was noted, 
there was no medical opinion of record suggesting that the 
current arthritis was related to the Veteran's time in 
service. 

Numerous records were obtained from the Social Security 
Administration (SSA) and reviewed; however, the records fail 
to show any shoulder treatment earlier than the 1978 
treatment records that have already been associated with the 
Veteran's claims file.  Furthermore, no medical opinion was 
contained in the SSA records that links the arthritis in the 
Veteran's left shoulder to his time in service.

As noted above, there is simply no documentation of any in-
service left shoulder injury.  Moreover, there is no 
competent evidence of record noting a link, or medical nexus, 
between the Veteran's current left shoulder disorder and his 
active duty service.

The Veteran attributes his current left shoulder disorder to 
an in-service injury playing football.  However, as a layman, 
the Veteran does not have competence to provide a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim for 
service connection for a left shoulder disorder, the benefit-
of-the-doubt rule does not apply, and the Veteran's claim is 
therefore denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Right Knee Disorder

The Veteran is seeking service connection for a right knee 
disorder.  At his hearing before the Board in January 2006, 
the Veteran testified that he injured his left knee during 
service, and that his current right knee disorder may be a 
result of that injury.  At a prior hearing before the RO in 
April 1998, the Veteran testified that he injured his right 
knee during service in a swimming pool accident.  At that 
time, he testified that his in-service treatment records 
erroneously referred to his left knee instead of his right.

Service treatment records revealed treatment for left knee 
pain from May 1968 to June 1968; but no complaints of right 
knee pain were indicated.  Regardless, at his separation 
physical, the Veteran's lower extremities were found to be 
normal.

Following his discharge from the service, the first notation 
of any complaints relating to either of the Veteran's knees 
is dated in December 1978, nine years after he was discharged 
from the service.  The December 1978 report noted that the 
Veteran was hospitalized for rheumatic fever, and that he had 
just days earlier developed right knee arthralgia.  A follow-
up treatment report, dated in January 1979, noted that the 
Veteran was still being treated for rheumatic fever, and that 
he had complaints of joint pain particularly in the hands, 
knees and ankles.

A subsequent treatment report, dated in October 1981 noted 
the Veteran's complaints of right knee pain and swelling for 
the past three days, but X-rays showed a radiographically 
normal right knee.

The Veteran underwent a diagnostic arthroscopy of the right 
knee in February 1982.  The operative report noted that the 
Veteran did not have a distinct injury, but reported that he 
had had marked swelling of the right knee for the past three 
months following an episode of bending and crouching at work.  
The report noted that the Veteran has had increasing symptoms 
with swelling and pain along the medial joint line.  The 
report concluded with post operative diagnoses of cartilage 
defect with significant synovitis.

In November 1996, the Veteran filed a claim seeking, in part, 
service connection for a right knee disorder.

In March 1997 the Veteran complained of right knee pain and 
effusion, but X-rays of the right knee were normal.  The 
Veteran was diagnosed with of degenerative arthritis of the 
right knee.

In December 2001 the Veteran again complained of right knee 
pain; but a physical examination of the right knee revealed 
no effusion, full extension, and flexion to 130 degrees.  All 
ligaments were intact and nontender to stress.  There was 
tenderness diffusely about the right knee superior to the 
patella and in the pes anserinus area.  The report concluded 
with diagnoses of pes anserine bursitis or tendonitis; and 
degenerative joint disease or osteoarthritis in accordance 
with his age.

Numerous SSA records were obtained and reviewed; however, the 
records fail to show any knee treatment earlier than the 1978 
treatment records that have already been associated with the 
Veteran's claims file.  Furthermore, no medical opinion of 
record was contained in the SSA records that links the 
arthritis in the Veteran's right knee to his time in service.

Based upon its review of the claims file, the Board concludes 
that there is no evidence of a chronic right knee disorder 
during service.  The first documented post service treatment 
of a right knee disorder is dated in December 1978, nine 
years after the Veteran's discharge from the service.  At 
that time, the Veteran sought treatment for right knee 
arthralgia which developed along with rheumatic fever.  
Subsequent treatment for the right knee is not shown to be 
related in any manner to the Veteran's active duty service.

The Veteran attributes his current right knee disorder to his 
active duty service. However, as a layman, he does not have 
competence to provide a medical opinion on diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The weight of the credible evidence establishes that the 
Veteran's current right knee disability, diagnosed as pes 
anserine bursitis or tendonitis and degenerative joint 
disease or osteoarthritis, began many years after service and 
was not caused by any incident of service.  The condition was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for right knee disorder, the benefit-of-
the-doubt rule does not apply, and the claim is therefore 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





Left Knee Disorder

The Veteran is seeking service connection for a left knee 
disorder.  At the February 2006 hearing before the Board, the 
Veteran testified that he slipped and fell injuring his left 
knee during the summer of 1968.

Service treatment records reveal that the Veteran sought 
treatment for left knee pain in June 1968 after spraining his 
knee.  It was noted that the Veteran had occasional left knee 
pain medially with stress, but his left knee was otherwise 
found to be normal on examination, and no further treatment 
was necessary.  No significant abnormality was noted on X-
ray.  Furthermore, at his separation physical, the Veteran's 
lower extremities were found to be normal.

Following his discharge from the service, the first 
complaints of a left knee disorder are not shown until many 
years later.  The earliest report, dated in January 1979, 
noted that the Veteran was being treated for rheumatic fever, 
and that he had complaints of joint pain particularly in the 
hands, knees and ankles.  Thereafter, the record reflects 
only sparse complaints of or treatment for a left knee 
disorder.  A treatment report, dated in February 2000, noted 
his complaints of bilateral knee pain.

A letter from G. Evans, M.D., dated in October 2000, noted 
that the Veteran was treated in service for a left knee 
condition.  Dr. Evans then noted that the Veteran's military 
service did not cause his present problem.

In April 2005, the Veteran underwent a VA joints examination.  
The VA examiner reviewed the Veteran's claims folder; and 
found that the Veteran had extension to 0 degrees and flexion 
to 125 degrees in his left knee upon examination.  There was 
no effusion, and the left knee was stable to anterior, 
posterior, varus and valgus stress. There was some palpable 
crepitance upon range of motion with some pain around the 
kneecap, but the Veteran was neurovascularly intact to the 
left lower extremity. X-rays of the left knee revealed 
minimal arthritis, which the VA examiner noted was age 
appropriate.  The examiner diagnosed the Veteran with mild 
arthritis of left knee, and opined that there was no 
correlation between the Veteran's current arthritis and his 
injuries during service, explaining that the Veteran's 
arthritis was age appropriate; and noting that while the 
Veteran had mild patellofemoral syndrome, there was nothing 
that could be correlated to a twisting injury 30 years 
earlier.

Numerous SSA records were obtained and reviewed; however, the 
medical records fail to show any knee treatment earlier than 
the treatment records from the late 1970s that have already 
been associated with the Veteran's claims file.  Furthermore, 
no medical opinion of record was contained in the SSA records 
that links the Veteran's current left knee disorder to his 
time in service.

Based upon its review of the claims file, the Board concludes 
that the evidence is against the conclusion the Veteran has a 
chronic left knee disorder incurred during service.  To the 
extent that there was treatment for left knee pain, that 
condition is shown to have resolved prior to discharge when 
the lower extremities were shown to be normal.  

The Board also finds that the evidence of record does not 
support the conclusion there is a nexus or link between the 
Veteran's current left knee disorder and his active duty 
service.  Specifically, the VA examiner in April 2005, based 
upon a review of the claims folders and physical examination 
of the Veteran, found no correlation between the two.  The 
Board further notes that this conclusion is supported by the 
lack of any ongoing treatment for a left knee disorder for 
many years following the Veteran's discharge from the 
service.

The Veteran attributes his current left knee disorder to his 
active duty service. However, as a layman, he lacks the 
competence to provide a medical opinion on diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The weight of the credible evidence establishes that the 
Veteran's current left knee disability, diagnosed as mild 
arthritis and mild patellofemoral syndrome, began many years 
after service and was not caused by any incident of service.  
The condition was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for left knee disorder, the benefit-of-
the-doubt rule does not apply, and the claim is therefore 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Back Disorder

The Veteran is seeking service connection for a back 
disorder.  At his hearing before the Board, he testified that 
he injured his back while playing football during his 
military service.  At a January 2003 hearing before the RO, 
the Veteran testified that he injured his back playing 
basketball in the service.

Service treatment records reveal a single treatment for low 
back strain in August 1969.  The report noted that the 
condition was to be treated with aspirin and heat.  No follow 
up treatment for or complaints of back pain were indicated.  
The report of the Veteran's separation examination, performed 
in July 1969, noted that his neck and spine were normal.

Following his discharge from the service, the first report of 
back pain is not shown until May 1978 when the Veteran 
complained of having back pain for the past 24 hours, which 
he first noticed after moving boxes while at work.  A 
physical examination revealed left flank pain; and a 
subsequent treatment report from September 1978 noted 
complaints of pain in his neck and shoulder since that 
morning.  In January 1980 the Veteran again complained that 
he had low back pain which had increased after going to work.

In December 1986 the Veteran complained of left sided low 
back pain; and in September 1988, he was treated for 
complaints of low back pain for the past several weeks.

A treatment report from S. Thompson, M.D., dated in December 
1993, noted that the Veteran was an order filler, and was 
"lifting a case weighing about 30 to 40 pounds on 12-1-93 
when he began having trouble with his left shoulder and neck 
area."  X-rays revealed slight narrowing of the C4-C5 disc 
space with minimal anterior osteophyte.  Dr. Thompson noted 
that his symptoms were suggestive of a herniated disc.  A 
subsequent treatment report, dated in January 1994, noted 
that an MRI showed degenerative changes at multiple disc 
levels.  Specifically, there were diffuse bulges at C3-C4, 
C4-C5, and C6-C7.  At the C4-C5 level, there appeared to be a 
left paracentral disc herniation, and the report noted that 
he was symptomatic on the left side.

A treatment report, dated in September 1995, noted the 
Veteran's complaints of low back pain.  The report concluded 
with an impression of a herniated disc at L4-L5 on the right 
side, with definite neurological findings.

At a physical therapy evaluation in June 1996 the Veteran was 
diagnosed with chronic neck and low back pain.  The report 
noted that the pain in the cervical and right shoulder region 
had its onset in December 1993 after a work related injury 
involving picking up a case of bleach.  The report also noted 
the Veteran's complaints of low back pain, which radiated 
into the right lower extremity.

An MRI of the lumbar spine from September 1996 revealed 
degenerative changes at L2-L3 and L3-L4, with some bulging of 
the discs at that level but no evidence of nerve root 
impingement.  

A hospitalization report, dated in April 1997, noted the 
Veteran's complaints of back, neck and shoulder pain for the 
past couple years; and he was diagnosed with chronic low back 
pain with radiculopathy.

A July 1997 decision by the SSA granted the Veteran 
disability benefits, effective from May 1995.  The decision 
noted medically determinable impairments, including bulging 
disc at C6-C7; bulging disc at L2-L3; numbness in hands, 
arms, and legs.  However, there was no indication that the 
Veteran's back and neck injuries were the product of his time 
in service.  Numerous SSA records, in addition to the 1997 
decision, were obtained and reviewed; however, the medical 
records fail to show any back treatment earlier than the 1978 
treatment records that have already been associated with the 
Veteran's claims file.  Furthermore, no medical opinion of 
record was contained in the SSA records that links the 
Veteran's current back disorder to his time in service.

An MRI in April 2002 showed degenerative disc disease 
involving the C3-C4, C4-C5, C5-C6 and C6-C7 disc levels; 
multilevel degenerative changes, including uncovertebral 
osteophytes and facet changes of the cervical spine; mild 
interval progression of degenerative disk disease at L1-L2; 
and stable early degenerative changes at L2-L3.

After considering the evidence of record, the Board concludes 
the criteria to establish service connection have not been 
met.  The Veteran's service treatment records, which appear 
to be complete, fail to show a chronic back disorder during 
service.  The Veteran's in-service treatment for low back 
strain revealed this condition to have resolved since the 
Veteran's separation examination, performed in July 1969, 
noted that his spine was normal.  Following his discharge 
from the service, the Veteran was not treated for back or 
neck pain until 1978, nine years after his discharge from the 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

There is also no persuasive evidence linking the Veteran's 
current back disorder to his active duty service.  Despite 
the Veteran's current contentions, the post service medical 
records fail to establish a clear nexus between the Veteran's 
current conditions and his active duty service.

Although the Veteran may be competent to testify as to the 
symptomatology he has experienced over the years, without 
medical expertise or training, he is not competent to offer a 
medical opinion as to whether he has a current disability to 
include the diagnosis or causation of such.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The medical evidence of record clearly indicates that the 
Veteran first experienced symptoms relating to his back 
condition in 1978.  Thereafter, the evidence of record 
revealed significant post service injuries to the Veteran's 
back.

In support of the Veteran's claim, a letter, dated in May 
2004, was received from a certified adult nurse practitioner.  
This person noted that she had known the Veteran prior to his 
entrance into the military, and that he had complaints of 
pain in his knees and low back upon his discharge.  The Board 
finds no probative value to this statement in terms of 
providing a nexus statement.  The letter does not reference 
any in-service injury and merely references complaints of 
pain following discharge.

As such the criteria for service connection have not been 
met, and the Veteran's claim is therefore denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.
 
Hearing loss

The Veteran is seeking disability rating in excess of 10 
percent for his service-connected bilateral hearing loss.

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Similarly, if the pure tone threshold is 30 decibels or less 
at 1,000 Hz, and 70 decibels or more at 2,000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral, and that numeral 
will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based 
Only on Pure Tone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIA will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86, described in the preceding paragraph.  
38 C.F.R. § 4.85(c).  

Based upon a review of the record, in this case, the Board 
concludes that a disability rating in excess of 10 percent 
for service-connected bilateral hearing loss is not 
warranted.

The Veteran underwent a VA audiologic examination in 
September 2004, the results of which are as follows, with 
pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
65
65
60
LEFT
35
40
55
55
55

The average pure tone threshold in the Veteran's left ear was 
51 decibels.  The average pure tone threshold in the 
Veteran's right ear was 63 decibels.  Word recognition scores 
were considered unacceptable for rating purposes.  It is 
noted that the joint motion for remand took issue with the 
fact that no explanation was given for why the word 
recognition test was not usable.  However, as noted below, 
two VA examinations have been conducted since the 2004 
examination; and therefore, the directives of the joint 
motion for remand have been satisfied.  

Applying Table VIA to the Veteran's hearing loss results in 
numeric designations of Level V hearing in the right ear and 
Level III hearing in the left ear.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of V for the right ear and III for the left ear, the point of 
intersection on Table VII requires assignment of a 10 percent 
rating under Diagnostic Code 6100.  As such, even without 
word recognition scores, the examination showed hearing loss 
that was 10 percent disabling.

The Veteran was provided with a second hearing test in 
December 2006, the results of which are as follows, with pure 
tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
65
65
65
LEFT
35
45
55
55
55

The average pure tone threshold in the Veteran's left ear was 
53 decibels.  The average pure tone threshold in the 
Veteran's right ear was 64 decibels.  The Veteran also 
received a score of 88 percent in the right ear and 86 
percent in the left ear on the Maryland CNC test for word 
recognition.

Applying Table VI to the Veteran's hearing loss, results in 
numeric designations of Level III hearing in the right ear, 
and Level II hearing in the left ear.  It is noted that 
because the pure tone threshold at each of the four specified 
frequencies was 55 decibels or higher in the right ear, Table 
VIA must also be considered which would result in a Level V 
in the right ear rather than Level III.  However, even with 
Level V in the right ear, only a 10 percent rating would be 
warranted.

The Veteran was provided with a third hearing test in August 
2008, the results of which are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
65
65
65
LEFT
35
45
55
55
55

The average pure tone threshold in the Veteran's left ear was 
53 decibels.  The average pure tone threshold in the 
Veteran's right ear was 64 decibels.  The Veteran also 
received a score of 94 percent in the right ear and 94 
percent in the left ear on the Maryland CNC test for word 
recognition.  

Applying Table VI to the Veteran's hearing loss, results in 
numeric designations of Level II hearing in the right ear, 
and Level I hearing in the left ear.  It is noted that 
because the pure tone threshold at each of the four specified 
frequencies was 55 decibels or higher in the right ear, Table 
VIA must also be considered which would again result in a 
Level V in the right ear.

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
Using the results from the Veteran's first two audiometric 
tests (i.e. a numeric designation of V for the right ear and 
either II or III for the left ear), results in the assignment 
of a 10 percent rating under Diagnostic Code 6100.  It is 
noted that the results from the most recent test in August 
2008 would result in a noncompensable rating (i.e. Level V 
and Level I).

As noted above, the assignment of a rating for hearing loss 
is achieved by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered, and there is no 
evidence that a rating in excess of 10 percent is warranted 
for the Veteran's hearing loss.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Moreover, there is no evidence 
that the hearing loss has required hospitalization and or has 
markedly interfered with his employment.  In the absence of 
any evidence that reflects that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, the Board has no basis to 
refer the Veteran's claim to the VA Undersecretary for 
Benefits or the Director, Compensation and Pension Service, 
for extra-schedular consideration of hearing loss. 38 C.F.R. 
§ 3.321.

As the preponderance of the evidence is against the claim for 
a higher rating for service-connected bilateral hearing loss, 
the benefit of the doubt rule is not applicable, and the 
claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


GERD

The RO granted service connection for GERD, and evaluated the 
disorder at a non-compensable (0 percent) rating under 38 
C.F.R. § 4.114, Diagnostic Codes 7399-7346.  

It is noted that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  See 38 C.F.R. § 4.113.

As a preliminary matter, the Board notes that certain 
provisions of the rating schedule for digestive system 
disorders were revised, effective July 2, 2001. 66 Fed. Reg. 
29,488 (May 31, 2001).  Where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Although none of the diagnostic codes applicable to the 
present matter on appeal were changed, the terms of 38 C.F.R. 
§ 4.112 relating to weight loss were amended.  Prior to July 
2001, minor weight loss or greater losses of weight for 
periods of brief duration were not considered of importance 
in rating.  Rather, weight loss became of importance where 
there was an appreciable loss that was sustained over a 
period of time.  In evaluating weight loss, generally, 
consideration was to be given not only to standard age, 
height, and weight tables, but also to the particular 
individual's predominant weight pattern as reflected by the 
records.  The use of the term "inability to gain weight" 
indicated that there had been a significant weight loss with 
inability to regain it despite appropriate therapy.  38 
C.F.R. § 4.112 (effective prior to July 2, 2001).

The revised provisions for purposes of evaluating conditions 
in § 4.114 state that the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for 
three months or longer.  The term "inability to gain 
weight" means that there has been substantial weight loss 
with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year 
period preceding onset of the disease.  38 C.F.R. § 4.112 
(effective after July 2, 2001).

Regardless, no significant weight change has been alleged 
during the course of the Veteran's appeal.

Pursuant to Diagnostic Code 7346, a rating of 10 percent may 
be assigned with two or more of the symptoms for the 30 
percent rating, with less severity.  A 30 percent rating is 
assigned for persistently recurrent gastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substantial arm or shoulder pain, productive of considerable 
impairment of health.  A 60 percent rating is assigned for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health. 

The terms "severe impairment of health" and "considerable 
impairment of health" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

The medical evidence of record does not demonstrate that the 
Veteran's GERD warrants a compensable rating.  For example, a 
treatment report, dated in April 2002, noted that the Veteran 
was taking Zantac for his GERD "with good control of his 
symptoms."

In September 2004, the Veteran underwent a VA examination of 
the digestive system.  The report noted that the Veteran had 
a history of dyspepsia until he was placed on Zantac twice 
daily.  However, the Veteran reported "that the medication 
completely controls his symptoms."  No food intolerance was 
reported, the Veteran's bowel movements were normal, and his 
weight was stable.  The physical examination showed his 
abdomen to be soft and nontender, with no palpable masses.  
The report concluded with a diagnosis of GERD, currently 
asymptomatic.

In January 2006, a hearing was conducted before the Board.  
At the hearing, the Veteran testified that he was having 
trouble with his GERD at night, and that he had been given 
medication for it.  He denied any history of losing weight or 
passing blood.  He did report that he did have problems with 
regurgitation at night.

The Veteran underwent a second VA examination in July 2008, 
at which he complained that he had a sensation of burning 
pain in his chest when he got hungry or when he ate too much.  
However, the Veteran did not notice any regurgitation and his 
symptoms were not accompanied by dysphagia in the substernal 
area.  Additionally, the Veteran did not report vomiting or 
weight loss, and the examiner indicated that there was no 
evidence of hematemesis or melena.  The examiner indicated 
that the Veteran did have slight normocytic anemia; however, 
the examiner emphasized that the anemia was mild and 
normocytic and was not consistent with anemia that is 
secondary to blood loss from esophagitis (which would be 
microcytic and hypochromic).  As such, the examiner opined 
that the Veteran's anemia was not related to his GERD; and 
concluded that while the Veteran had GERD, his symptoms were 
controlled with the appropriate medication, making it 
unlikely that the GERD impaired the Veteran's overall health.

Extensive VA and Social Security Administration treatment 
records were reviewed, but they fail to show that the 
Veteran's GERD is more severe than what was found on the July 
2008 VA examination.

Since the initial grant of service connection, the Veteran's 
GERD has not been manifested by persistently recurrent 
gastric distress with dysphagia, pyrosis, and regurgitation, 
nor has it been shown to be accompanied by substantial arm or 
shoulder pain.  Therefore, the Veteran has not demonstrated 
two or more of the symptoms contemplated in a 30 percent 
evaluation; and, thus, he is not entitled to a compensable 
rating.

The Board finds that the noncompensable evaluation 
appropriately reflects the highest level of disability caused 
by the Veteran's GERD since the grant of service connection 
and therefore the Veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the issues of hearing loss and GERD, the 
Veteran's claims were for service connection, which was 
granted in each case.  He then appealed the downstream issue 
of each rating that had been assigned.  Under these 
circumstances, since the original claims were granted, there 
are no further notice requirements under the aforementioned 
law.  

With regard to the issues of service connection for bilateral 
knees, bilateral shoulders, and lower back, required notice 
was provided by a letter dated in May 2004, which informed 
the Veteran of all the elements required by the Pelegrini II 
Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).  Furthermore, while the Veteran's case 
was returned to the Board pursuant to a joint motion for 
remand, there was no allegation that the notice that had been 
provided was in any way inadequate.

VA and private treatment records have been obtained, as were 
SSA records.  The Veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  To the extent an examination was not 
provided, this was because there was no suggestion of a 
possible relationship between a current disability and the 
Veteran's time in service; and therefore the duty to provide 
an examination was not triggered.  Additionally, the Veteran 
testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.






	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a back disorder is denied.

A rating in excess of 10 percent for bilateral hearing loss 
is denied.

A compensable disability rating for GERD is denied.

 
______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


